Citation Nr: 1547312	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to July 18, 2013, for the payment of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Regional Office and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the claims file is currently with the RO in Winston-Salem, North Carolina. 

On his January 2014 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board at the RO in connection with his claims.  However, in December 2014, he submitted a statement that he wanted to withdraw his request for a Board hearing and requested that his case be forwarded to the Board for a decision.  Accordingly, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e).
 
The Veteran has requested that his case be advanced on the docket due to serious illness and financial hardship as he is homeless. The motion to advance the case on the docket is granted. Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1. The Veteran submitted a claim for compensation benefits on April 8, 2013.  The RO denied the Veteran's claims in June 2013. 

2. The Veteran has not worked since February 2003 and has been considered to be permanently disabled by the Social Security Administration since August 16, 2011. 

3. No claim for compensation or pension was submitted prior to April 8, 2013, and no physical or mental disability was so incapacitating that it prevented him from filing a claim within one year of when he became permanently disabled.


CONCLUSION OF LAW

The criteria for an effective date of April 8, 2013, but no earlier, for payment of nonservice-connected pension have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400(b)(1) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The current claim for an earlier effective date arises from a decision granting the underlying benefit sought.  Once a claim is substantiated to this degree, additional notice under 38 U.S.C.A. § 5103A is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist the Veteran has been satisfied in connection with the claim for an earlier effective date.  Relevant VA treatment records have been associated with the claims folder.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  The Veteran was provided an opportunity to provide testimony at a Board hearing, but declined to do so in a December 2014 letter.  Therefore, it appears that there is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A(a)(2). 

Effective Date for the Payment of Nonservice-connected Pension Benefits

The Veteran contends that he is entitled to an effective date prior to July 18, 2013 for the payment of nonservice-connected pension benefits.  Based upon review of the evidence of record, the Board agrees. 

The effective date of disability pension for claims received on or after October 1, 1984, is the date of receipt of the claim, but may not be effective prior to the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(1).

If, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  Extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii). 

In this case, in an August 2013 decision, the RO awarded nonservice-connected pension.  The RO assigned an effective date of July 18, 2013, on the basis that this was the date of receipt of the Veteran's claim for such benefit. 

The record reflects, however, that the Veteran previously submitted an application for compensation benefits that was received at the RO on April 8, 2013.  On the Veteran's application for nonservice-connected pension benefits, he reported that he had attempted to apply for pension benefits at that time but had been provided the wrong form by VA.  The Board notes that the April 8, 2013 application, included documentation that the Veteran was considered totally disabled by the Social Security Administration as of August 16, 2011.  It also included a photo copy of his debit card with a notation that his income was "SSI-$473/month."

38 C.F.R. § 3.151 states that "a claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation."  38 C.F.R. § 3.151(a) (2014).  While a claim for pension is not necessarily a claim for compensation, the Board finds that the evidence submitted at that time indicates that a claim for nonservice-connected pension benefits was raised.  The Veteran provided evidence of total disability and identified Supplemental Security Income as his only source of income.  Further, as the Veteran is unrepresented the VA has a duty to construe his claims liberally.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir.2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir.2004).  Accordingly, the Board considers the Veteran's application for compensation benefits on April 8, 2013 as a claim for both compensation and pension benefits; therefore, pension benefits should be awarded effective, April 8, 2013, as of the date of the Veteran's claim.  

Even construed liberally, the Board does not find that the record indicates that the Veteran specifically requested "retroactive" non-service-connected benefits as is required under 38 C.F.R. § 3.151(b) and 38 C.F.R. § 3.400(b)(1)(ii)(B).  To the extent that such retroactive benefits were requested, the Board finds that the record does not reflect that any claim for nonservice-connected pension was submitted prior to April 8, 2013.  Furthermore, the record does not reflect, and the Veteran has not contended, that he filed a claim for such pension within one year from the date on which he became permanently and totally disabled, or that a physical or mental disability was so incapacitating that it prevented him from filing a claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.  In this regard, VA treatment records dated from June 2009 to June 2013 from the Durham VAMC reflect recurrent treatment of the Veteran and do not reflect incapacitation of this type due to disability. 

Therefore, an effective date of April 8, 2013, but no earlier, for the payment of nonservice-connected pension benefits is warranted.


ORDER

An effective date of April 8, 2013, but no earlier, for the payment of nonservice-connected pension benefits is granted. 


____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


